DETAILED ACTION
Reason for Allowance
	Claims 2, 4-9 and 11-12 are allowed.
	Examiner's statement of reasons for allowance of claims 2 and 4-9 has been provided in previous Notice of Allowance mailed on 01/26/2022. 
	The following is an examiner's statement of reasons for allowance: Yoon et al. (US 2009/0256150, as disclosed in previous Office Action) appears to be the closest prior art reference. However, this reference fails to teach “a first transistor over the second insulating layer, the first transistor comprising oxide semiconductor layer in a channel formation region,…wherein an edge of the oxide semiconductor layer comprises a region extending beyond one of an edge of the first source electrode and an edge of the first drain electrode”, as recited in claim 11. Prior art of record fails to teach or suggest to incorporate these limitations into Yoon et al. to arrive at the claimed device.  Claims 12 depend on allowable claim 11. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811